TABLE OF CONTENTS



EXHIBIT 10.7
 
(KIRBY LOGO) [h65723h6572301.gif]
 
ANNUAL INCENTIVE PLAN
 
2009 Plan Year
 
Guidelines
 
KIRBY CORPORATION
 
January 2009





--------------------------------------------------------------------------------



 



 
TABLE OF CONTENTS
 



         
Introduction
    2  
The Annual Incentive Plan
    2  
Performance Measurement Period
    2  
Eligibility
    2  
Plan Objectives
    3  
Performance Measures
    3  
Corporate and Business Group Weighting
    3  
Individual Bonus Targets
    3  
Annual Incentive Plan Concept
    4  
Performance Measures and Weighting
    4  
Performance Standards and Award Opportunities
    4  
Example Award Calculation
    5  
Administration
    5  





1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
INTRODUCTION
 
Kirby Corporation established its Annual Incentive Plan to focus employees on
identifying and achieving business strategies that will grow the business and
lead to an increase in shareholder value. The Annual Incentive Plan is also
intended to reward superior performance by employees, for their contributions
toward achieving Kirby’s objectives. This program may be offered, in whole or in
part, to wholly owned subsidiaries of the Company, at the Company’s discretion.
 
Certain aspects of this Plan are complex. Although these guidelines establish
rules for Plan operation, those rules may not work in all cases. Therefore, the
Compensation Committee of the Kirby Board of Directors shall have the
discretionary authority to interpret these guidelines to insure that the awards
are consistent with the Plan’s purposes and the Company’s interests. All
decisions by the Compensation Committee shall be final and binding.
 
This Plan, or any part thereof, may be amended, modified, or terminated at any
time, without prior notice, by written authorization of (i) the Compensation
Committee or (ii) the Chief Executive Officer of the Company; provided that the
Plan may not be amended or modified in a manner that would cause an award that
is intended to satisfy the performance-based compensation exception under
Section 162(m) of the Internal Revenue Code of 1986, as amended
(“Section 162(m)”), to fail to satisfy the exception.
 
This Plan supercedes all prior annual incentive bonus plans or programs
maintained by the Company.
 
The Annual Incentive Plan
 
Each award granted under the Plan is an award for total Company performance, and
for the performance of our four Business Groups; Kirby Inland Marine, Kirby
Engine Systems, Dixie Offshore Transportation and Osprey, Line. Awards are
formula-driven and are based on achieving Company, Business Group and individual
performance objectives. At the discretion of the Compensation Committee (or to
the extent provided in the Plan, the Chief Executive Officer of the Company), an
award may be decreased by up to 25% based on individual performance (“negative
discretion”).
 
Performance Measurement Period
 
Performance is measured on a calendar year basis for the Annual Incentive Plan.
The Performance Period begins on January 1, 2009 and ends on December 31, 2009.
 
Eligibility
 

  •  Generally, shore staff managerial employees in salary grades 15 and above,
and Wheelhouse employees classified as Captain, Relief Captain or Pilot, are
eligible for consideration to be participants. Selection for participation in
the Plan is based upon each position’s ability to impact long-term financial
results of the Company. Consequently, some employees in positions at salary
grades 15 and above might not be included in the Plan, and some employees in
positions below salary grade 15 might be included.     •  In order to be
eligible to receive an award, participants must be employed on the last day of
the Performance Period, and on the date bonuses are actually paid for the
Performance Period, unless their earlier termination is due to death, normal
retirement1 or disability1. If a participant’s employment is terminated after
the last day of the Performance Period, but prior to the date of payment, for
any reason other than death, normal retirement1 or disability1, the employee’s
bonus is distributed among others eligible for the bonus. A “covered employee”
as defined for purposes of Section 162(m) (a “Covered Employee”) is not eligible
for the reallocated amounts.     •  Participation in the Bonus Plan in one year
does not guarantee participation in future years. Participants in the Plan will
be notified annually of their selection for participation.

 

 
1 Normal retirement or disability as defined for shore based employees in the
Company’s Profit Sharing Plan, and as defined for wheelhouse employees in the
Vessel Pension Plan


2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Plan Objectives
 
The Annual Incentive Plan has five key objectives:
 

  •  Provide an annual incentive plan that drives performance toward objectives
critical to creating shareholder value.     •  Offer competitive cash
compensation opportunities to key Kirby employees.     •  Award outstanding
achievement among employees who can directly affect Kirby’s results.     • 
Assist Kirby in attracting and retaining high quality employees.     •  Reflect
both quantitative and qualitative performance factors in actual bonus payouts.

 
Performance Measures
 
The performance measures for the Annual Incentive Plan are:
 

  •  EBITDA     •  Return on Total Capital     •  Earnings per share

 
Annual performance targets will be established for each measure based on Kirby’s
projected budget, and individual bonus payments will be based on a combination
of Company performance and individual performance.
 
The maximum amount that may be paid under an award is based on Company
performance in achieving the three performance measures, although an award may
be decreased by up to 25% based on an assessment of individual performance for
the year.
 
Each of the performance measures will have equal weight in calculating the bonus
payout pool.
 
Corporate & Business Group Weighting
 
The Annual Incentive Plan bonus is calculated at the end of the year based on
the performance of Kirby and the performance of our four Business Groups, Kirby
Inland Marine, Kirby Engine Systems, Dixie Offshore Transportation and Osprey
Line, relative to objectives established at the beginning of the year.
 
The award for Business Group employees will be primarily tied to Business Group
performance, with a defined portion tied to Company performance.
 
The award for Corporate employees will be tied entirely to total Kirby
performance.
 
Annual Incentive Plan Calculation
 

                      Incentive Bonus Calculation %       Kirby (Company)    
Business Group    
All Corporate Employees
    100 %     0 %
Business Group Employees
(Inland, Engine Systems, Offshore and Osprey)
    30 %     70 %
Inland & Engine Systems Presidents
    50 %     50 %


 
Individual Bonus Targets
 
Each participant will be assigned a bonus level which is based on competitive
market practices, as well as the employee’s ability to impact long-term Company
performance. Market practices will be determined using data from either general
industry, the marine transportation industry, or the diesel repair industry,
depending upon the individual position being considered. It is the Company’s
intent that salary plus target annual bonus be positioned to provide a
competitive market opportunity for target performance.


3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Annual Incentive Plan Concept
 
(FLOW CHART) [h65723h6572303.gif]
 
Performance Measures and Weighting
 

         
Measure
  Weight    
EBITDA (Earnings Before Interest, Taxes, Depreciation and Ammortization)
    331/3 %
Return on Total Capital (Earnings before interest and taxes divided by average
beginning and ending shareholders equity plus long-term debt)
    331/3 %
Earnings per Share
    331/3 %                 100 %          


 
Performance Standards & Award Opportunities
 

                          Relationship to
  % of Target
 
Performance Level
 
Definition
  Budget   Earned    
Threshold
  Minimal acceptable
performance for payout   80% of Budget     50 %
Target
  Expected performance at a
stretch level   100% of Budget     100 %
Maximum
  Outstanding performance   120% of Budget     200 %


 
Performance must be at least to Threshold to earn a bonus payment.


4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Example Award Calculation
 

                                                                     
Performance Standards     Example Calculation                              
Assumed
                Weighted
                              Actual
    Percent
          Percent of
                              Results
    of Target
          Target
      Below
                      (% Budget
    Award
    Objective
    Award
 
Performance Objectives
  Threshold     Threshold     Target     Maximum     Achieved)     Earned    
Weight     Earned    
Percent of Target Award Earned:
    0 %     50 %     100 %     200 %                                
EBITDA (% Budget Achieved)
    < 80 %     80 %     100 %     120 %     90 %     75 %     331/3 %     25 %
Return on Total Capital (% Budget Achieved)
    < 80 %     80 %     100 %     120 %     110 %     150 %     331/3 %     50 %
Earnings per Share (% Budget Achieved)
    < 80 %     80 %     100 %     120 %     100 %     100 %     331/3 %     33.3
%                                                                              
Total Percent of Target Awards Earned for Bonus Pool:     108.3 %              
       


 

  •  As shown in the exhibit, actual performance on each objective results in a
corresponding percent of target award earned.     •  The percents of target
award earned for each objective are then multiplied by the weight for the
objective, producing a weighted percent of target award earned for each
objective.     •  The weighted percents of target award earned for all
objectives are summed to produce a total percent of target awards earned. This
factor, when multiplied by the sum of target bonuses for plan participants,
equals the bonus funding pool.     •  The total pool is paid to participants
pro-rata, based on their individual bonus level and their applicable base salary
for the period, except that each individual award may be decreased by up to 25%
based on individual performance.

 
Administration
 
Award Payout
 
A participant’s Final Award is paid out in cash within 90 days following the end
of the Company’s fiscal year, based on audited financials. No payment shall be
made to a participant who is a Covered Employee until the Compensation Committee
certifies that the performance objectives related to an award granted to such
participant have been satisfied.
 
Eligibility Limitation
 
Unless otherwise provided for in the Plan, participants must be employed by the
Company on the last day of the Performance Period, and on the date bonuses are
actually paid for the Performance Period, in order to be eligible to receive a
bonus award.
 
Special Circumstances
 
Listed below are guidelines addressing payment of awards upon termination and
other events. The Committee will have the sole authority to resolve disputes
related to Plan administration. Decisions made by the Committee will be final
and binding on all participants.
 
New Employees.  New employees hired after the beginning of a Performance Period
who are selected for participation in the Plan, will receive prorated awards for
the then current Performance Period, subject to the Termination of Employment
restrictions.


5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Termination of Employment.  If employment terminates before the end of the full
Performance Period as a result of death, normal retirement2, or disability2, the
participant (or the participant’s heirs) will be entitled to receive a prorated
award at the end of the Performance Period, based upon actual performance and
base wages earned while employed during the Performance Period.
 
If employment terminates prior to the last day of the Performance Period for any
reason other then death, normal retirement2, or disability2, the participant
will be ineligible to receive an award.
 
Transfer.  A participant who is transferred between business units of the
Company will be entitled to receive a weighted award based upon the time spent
at each of the units. The weighted award is calculated by adding (1) the
participant’s prorated award for time spent at the first business unit, to
(2) the participant’s prorated award for time spent at the second business
unit3.
 
Promotions.  A participant who is promoted or reassigned during any Performance
Period, and whose bonus target is subsequently increased or decreased, will be
eligible to receive a weighted award. The award is calculated by adding (1) the
prorated award for service before the promotion or reassignment, to (2) the
prorated award for service after the promotion or reassignment3.
 
Compensation Committee
 
The Compensation Committee has the responsibility for the overall governance and
administration of the Plan. In fulfilling its duties, the Committee will be
responsible for interpreting the Plan and will rely on these guidelines in
making all determinations that are necessary or advisable for administration of
the Plan.
 
In administering the Plan the Committee will, on an annual basis:
 

  •  Approve the designation of Business Groups within the Company     • 
Approve the Performance Measures and the Threshold, Target and Maximum budget
performance levels for all participants     •  Approve linkage for participants
to Company and Business Group performance     •  Approve the Bonus Levels for
all participants whose salaries are at or above $100,000     •  Determine in its
discretion whether a participant’s award will be decreased     •  Certify
whether the performance objectives for a Covered Employee have been satisfied
prior to payment of an award to a Covered Employee

 
The Compensation Committee may deviate from the guidelines in the Plan, but in
no event may it increase the amount payable to a Covered Employee upon attaining
the performance objectives. The performance objectives of Covered Employees may
only be adjusted as permitted under Section 162(m) or the regulations
thereunder. In addition, the exercise of negative discretion with respect to one
participant is not permitted to result in an increase in the amount payable to
another participant who is a Covered Employee.
 
CEO
 
The CEO will have primary responsibility for recommending Plan guidelines to the
Committee, and for carrying out the administrative duties associated with annual
award calculations. In addition, the Compensation Committee may delegate
additional administrative duties to the CEO or any Company officer. The CEO may
determine, in his discretion, whether the award to any participant who is not an
executive officer of the Company will be decreased (up to a maximum of 25% of
the award) based on individual performance. The CEO may
 

 
2 Normal retirement or disability as defined for shore based employees in the
Company’s Profit Sharing Plan, and as defined for wheelhouse employees in the
Vessel Pension Plan.
3 Company and Business Group performance factors are calculated using
performance for the entire Performance Period.


6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



recommend, subject to Compensation Committee approval, that the award to any
executive officer of the Company be similarly decreased based on individual
performance.
 
CFO
 
The CFO will be responsible for calculating performance under the Plan and
recommending adjustments to the performance objectives. In this capacity, the
CFO will:
 

  •  Provide annual reports to the Compensation Committee and the CEO on each
Business Group’s performance at the end of the Company’s fiscal year     • 
Maintain a financial information system that reports results on an estimated
quarterly and annual basis     •  Coordinate with the Company’s auditors to
properly recognize any accounting expense associated with awards under the Plan
    •  Provide the VP of Human Resources with the performance results of each
Business Group as well as overall Company performance     •  Calculate new
Threshold, Target and Maximum performance objectives as required by the Plan

 
VP of Human Resources
 
The VP of Human Resources will have primary responsibility for the day-to-day
administration of the Plan. In this capacity, the VP of Human Resources will:
 

  •  Develop and recommend Target Award Guidelines and eligible participants for
each new Performance Period to the CEO for approval     •  Coordinate
communications with participants, including materials to facilitate
understanding the Plan’s objectives and goals     •  Provide quarterly
performance updates to Plan participants     •  Calculate participants’ awards,
using the performance factors provided by the CFO     •  Process paperwork
approving individual award payments

 
Business Group Presidents and Vice Presidents
 
Business Group Presidents and Vice Presidents will:
 

  •  Recommend participants for each Performance Period     •  Coordinate with
the CFO to determine any significant changes in business conditions for purposes
of reviewing the Threshold, Target and Maximum performance objectives     • 
Insure that participants are informed of the actual award earned for each
Performance Period


7